
	
		II
		110th CONGRESS
		2d Session
		S. 3176
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2008
			Mr. Reid (for
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to authorize the President to provide mental health
		  and substance abuse services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Disaster Recovery Substance Abuse
			 Mental Health Treatment Act of 2008.
		2.DefinitionsIn this Act—
			(1)the term
			 emergency response provider has the meaning given that term in
			 section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101); and
			(2)the term
			 major disaster has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122).
			3.Mental health
			 and substance abuse services
			(a)Authority
				(1)In
			 generalTitle IV of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170
			 et seq.) is amended by striking section 416 and inserting the following:
					
						416.Mental health
				and substance abuse services
							(a)In
				generalThe President may provide mental health and substance
				abuse services, including crisis counseling, mental health treatment referrals,
				and in severe cases, mental health and substance abuse treatment (including
				medication and medication management) to individuals affected by a major
				disaster (including children and other vulnerable populations, and emergency
				response providers (as that term is defined in section 2 of the Homeland
				Security Act of 2002 (6 U.S.C. 101)) responding to a major disaster) to relieve
				or prevent mental health or substance abuse problems caused or aggravated by
				that major disaster or its aftermath.
							(b)Financial
				assistanceThe assistance provided under subsection (a) may
				include providing financial assistance to Federal, State, or local government
				agencies, public or private mental health or substance abuse organizations, or
				mental health providers to provide mental health or substance abuse services or
				train individuals to provide such services.
							(c)Duration of
				assistance
								(1)In
				generalThe President may provide financial assistance under this
				section relating to a particular major disaster to a Federal, State, or local
				government agency or a public or private mental health or substance abuse
				organization for a period of not longer than 18 months.
								(2)ExtensionIn
				limited circumstances, such as a catastrophic incident (as that term is defined
				in section 501 of the Homeland Security Act of 2002 (6 U.S.C. 311), the
				President may extend the period of financial assistance under this section if
				the President determines that the extension is in the public
				interest.
								.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to any
			 major disaster declared by the President on or after August 29, 2005.
				(b)Response
			 planNot later than 180 days after the date of enactment of this
			 Act, the Administrator of the Substance Abuse and Mental Health Services
			 Administration and the head of any other Federal agency that provides mental
			 health or substance abuse services, in coordination with the Administrator of
			 the Federal Emergency Management Agency and State and local government
			 officials with responsibilities for providing mental health or substance abuse
			 prevention and services, shall—
				(1)conduct a survey
			 of mental health services and substance abuse services; and
				(2)develop a
			 strategy for the adequate provision of mental health and substance abuse
			 services to individuals affected by major disasters and to emergency response
			 providers responding to major disasters.
				(c)Technical and
			 conforming amendmentsTitle IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by
			 redesignating section 425 (relating to essential service providers), as added
			 by section 601 of the SAFE Port Act (Public Law 109–347; 120 Stat. 1941), as
			 section 427.
			
